ORDER
Pursuant to Rule BV 16 of the Maryland Rules of Procedure, the Attorney Grievance Commission petitioned the Court for the immediate interim suspension pending appeal of the respondent, Bruce C. Bereano, from the practice of law in this State as a result of the respondent’s convictions of violations of 18 USC Sections 1341 (mail fraud) and 18 USC Section 2 (aiding and abetting) in the United States District Court for the District of Maryland.
After the respondent filed an answer and memorandum in opposition to the petition, the Court held a hearing. Upon careful consideration of the written and oral arguments of the parties, it is this 16th day. of June, 1995,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition to suspend attorney be, and it is hereby, DENIED.